DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.

Applicants' arguments, filed October 9, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 36, 51 – 58, 61, 62, 71 – 73, 77, 78 and 83 were rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0100103) in view of Al-Dubai et al. (Nanotechnol Sci Appl, 2011), Koo et al. (Angew Chem, Int Ed 2012) and Binauld et al. (Chem Commun, 2013; first published December 10, 2012). This rejection is MAINTAINED for the reasons of record set forth herein.
Park et al. discloses an in situ forming injectable hydrogel and medical uses thereof (whole document, e.g., abstract). The material can be used as a drug delivery scaffold, when a matrix with tyramine is present, heparin can retain growth factors and allow for sustained 
Administration of a drug refill wherein the drug is attached via a cleavable linker to the target recognition moiety wherein the target recognition moiety and target are biorthogonal functional groups is not disclosed.
Al-Dubai et al. discloses the coating of a medical implant with a covalently bound biocompatible layer that forms a passive protection layer to prevent rejection of the implant material (p 87, ¶ 3). The coatings are based on polyethylene glycol (PEG) derivatives which are covalently bound to the backbone carrier as PEG is employed extensively in pharmaceutical and biomedical application and can be chemically modified for attachment to other molecules are surfaces (p 88, col 2, ¶ 1). As shown schematically in figure 1, a biorecognition site on the implant allows for binding of a drug containing nanoparticles, with degradation of particles 2-PEG-NH2) can be used to prepare the protective coating (p 89, col 1, ¶ 3 and figure 2, middle step).
Koo et al. discloses many chemicals for biocompatible copper-free click chemistry have been developed, focusing on ring-strained alkyne groups as the counterparts to azide groups for increase reactivity (¶ bridging cols 1 and 2 on p 11836). Rather than using biological targeting moieties such as antibodies that are saturatable and not necessarily unique, biorthogonal chemistry can be used that is paving the way to novel innovations in the biological field (p 11836, col 1). Such biorthogonal reactions can occur specifically on target living cells with artificially introduced unnatural glycans containing particular chemical groups such as azides (p 11836, col 2, ¶ 1). The intravenously administered nano-sized PEGylated liposomes modified with DBCO particles are injected into tumor-bearing mice to bind to the unnatural sialic acids with azide groups on the target cancer cell surface by in vivo biorthogonal copper-free click chemistry (p 11836, col 2, ¶ 2), this allows for the effective accumulation of nanoparticles in the target site through biorthogonal copper-free click chemistry inside the living body (p 11839, col 2, ¶ 2). 
	Binauld et al. discloses the careful design of polymer-based therapeutic agents with engineered characteristics such as controlled release of encapsulated therapeutics and colloidal stability has been enabled by the versatility of modern synthetic chemistry and recent developments such as very efficient “click” reactions (p 2082, col 1, ¶ 1). Stimuli-responsive polymer undergo relatively large and abrupt, physical or chemical changes in response to small external changes in environmental conditions with suitable stimuli including (bio)chemical changes such as pH (p 2082, col 1, ¶ 1). It has been shown that the environment in tumor 


Applicants traverse this rejection on the grounds that the presently claimed invention requires biorthogonal functional groups to interact to refill the drug delivery device with the drug and cleavage of a cleavable linker between the drug and the target to release the refilled drug from the claimed invention. After release of the drug, the hydrogel comprising the crosslinked alginate with attached target recognition moiety is available for subsequent drug refilling. The cited references fail to teach or suggest a repeatedly refillable drug delivery device with the drug being released though cleavage of a cleavable linker. Park releases drug via crosslinked hydrogel degradation while drug release in Al-Dubai occurs from a nanoparticle. Binauld teaches hydrogel drug release in a manner similar to that depicted in Figure B and the drug is released from a non-crosslinked polymer after cleavage of a cleavable linker. The statements regarding Aryal, a reference mentioned in an interview in the previous round of prosecution, are moot as that reference is not used in any claimed rejections. The drug cleavable linker is not attached to a target, which is important for refilling the alginate hydrogel. It is clear from the figures showing drug release in the response that none of these references teach or suggest the concept of re-filling in vivo implanted drug delivery devices using a cleavable linker for releasing the drug from the drug delivery device. Park, Koo, Binauld and Aryal fail to even hint at the concept of refilling a delivery device.
These arguments are unpersuasive. The instant claims contain no limitations on the release mechanism of the initial dose of the small molecule anti-cancer drug. Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicants provide no citation or explanation as to how drug release in Park occurs via degradation of the crosslinked hydrogel as shown schematically in figure B of the response. Arguments without factual support are mere allegations and are not found persuasive. The Examiner was unable to locate any disclosure in Park relating to the particular mechanism(s) for release of the biologically active substances contained therein. Park discloses that the active substances can be peptides, proteins, anti-bacterial agents, anti-cancer agents and/or anti-inflammatory agents (¶ [0042]). For protein biological active agents, the person of ordinary skill would be aware that these large molecules diffuse slowly in hydrogels and factors such as degradation of the hydrogel can play a role in determining the release rate of the protein from the hydrogel. However, many of the anti-bacterial agents, anti-cancer agents and anti-inflammatory agents exemplified at ¶¶ [0044] – [0046] of Park are small molecules or small peptides (e.g., vancomycin) that the person of ordinary skill in the art would reasonably expect to release by diffusion from the hydrogel even in the absence of degradation of the hydrogel itself. Lee et al., used to reject claims 84 and 85 below indicates that mammals lack the enzyme alginase, affecting the biodegradability of such materials. Therefore the statements of Applicant that release in Park requires degradation of the hydrogel do not appear to be supported by the disclosure of Park. Koo et al. is relied upon to teaching biorthogonal chemistry and not the attachment of a targeting recognition moiety on the drug delivery device. Applicants do not address the teachings of Al-Dubai in which a biorecognition site on an implant is provided that allows for the binding of drug containing nanoparticles to the device (see figure 1), teaching the concept of being able to find drug containing structures to a device after implantation in a subject. Based on the explicit teachings of the prior art and the knowledge of the person of ordinary skill in the art, the person of ordinary skill would reasonably expect that a similar strategy of attachment of recognition site 
Applicants also argue that the modification principle proposed by the Examiner would change the principle of operation and proposed modifications that would change the principle of 
These arguments are unpersuasive. The mechanism of action of drug release in Park et al. to only occur by degradation of the crosslinked matrix has not been established, particularly when a small molecule drug such as paclitaxel is contained within the drug delivery device. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). That the mechanism of drug release in secondary references might be different does not patentably distinguish the instant claims as the drug delivery devices of Park et al. can still provide the required drug release. Binauld is not relied upon to teach the basic structure of the drug delivery device.  That the crosslinked alginate matrix of Park et al. might degrade over time does not mean the hydrogel is not available to be refilled as there as the claim limitations are met when a single refill is carried out and there are no limitations on the timing of the refill, which could take place a short time after implantation such that little to no degradation of the hydrogel can occur. The acidic environment that results in hydrazone cleavage can be found inside cells but can also be found in the tissue around tumors as disclosed by Binauld et al. so internalization is not required for cleavage of the hydrazone bond.

Claims 59 and 60 were rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Al-Dubai et al., Koo et al. and Binauld et al. as applied to claims 36, 51 – 58, 61, 62, 71 – 73, 77, 78 and 83 above, and further in view of Griffiths et al. (US 6,077,499). This rejection is MAINTAINED for the reasons of record set forth herein.
Park et al., Al-Dubai et al., Koo et al. and Binauld et al. are discussed above.
The treatment of hematological cancers or particular types of solid tumors is not disclosed.
Griffiths et al. discloses composition, methods and kits for effecting therapy of a tumor by administration of a composition A that comprises a first conjugate comprising a targeting moiety that selectively binds to a marker substance produced by or associated with a tumor, a first member of a binding pair and a first therapeutic agent; followed by an optional clearing composition and then subsequent administration of a composition C that comprises a second conjugate comprising a complementary member of the binding pair and a second therapeutic agent wherein the second therapeutic agent can be the same or different from the first therapeutic agent (whole document, e.g., abstract). The present invention utilizes multiple targeting and pre-targeting administration to deliver more than one therapeutic agent to the tumor while maximizing and amplifying the moles of therapeutic agent delivered per mole of antibody (col 2, ln 6 – 17). After the first conjugate has been administered and allowed to localize, the second conjugate is administered which due to the complementary member of the binding pair, allowing for localization at the tumor site of the second conjugate (col 4, ln 53 onward). Injection is exemplified as a suitable administration route (examples 6 and 7, col 15). Cancers that can be treated include carcinomas, melanomas, sarcomas, neuroblastomas, leukemias (a hematological cancer), lymphomas, gliomas and myelomas (col 4, ln 22 – 53). The 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the drug releasing hydrogel of Park et al. to treat cancers such as those disclosed by Griffiths et al. including leukemia or sarcoma as both can be treated using targeted therapy.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because agents such as doxorubicin are known in the art to be useful for the treatment of a variety of cancers, including both solid tumors and hematological cancers. The person of ordinary skill in the art can readily select the appropriate drug to treat a particular cancer from those that are known in the art and the hydrogel system of Park et al. will allow for the prolonged release of the drug contained therein and the use of the biorthogonal pairs allows for the specific delivery of additional drug to the hydrogel even in a complicated biological environment because of the specificity of the biorthogonal functional groups.

Applicants do not present any arguments regarding Griffiths et al. for the Examiner to address herein.

Claim 71, 81 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Al-Dubai et al., Koo et al. and Binauld et al. as applied to claims 36, 51 – 58, 61, 62, 71 – 73, 77, 78 and 83 above, and further in view of Devaraj et al. (Bioconjugate Chem, 2008). This rejection is MAINTAINED for the reasons of record set forth herein.

The use of a biorthogonal pair of norbornene (NOR) and tetrazine (Tz) is not disclosed.
Devaraj et al. discloses that biorthogonal reactions for coupling materials in the presence of complex biological milieu are of great interest in biology and medicine (p 2297, col 1, ¶ 1). The reported [4 + 2] Diels-Alder cycloaddition reaction between tetrazine and olefin is extremely selective, high yielding, proceeds rapidly in aqueous medium with the reaction partners showing excellent stability in biology media while also being easy to synthesize (p 2297, col 1, ¶ 1). A modified norbornene was selected as the dienophile as they offer an excellent balance between facile strain promoted reactivity with tetrazines and overall chemical stability with norbornenes with additional conjugation handles being commercially available (p 2297, col 2, ¶ 2; scheme 1). Antibodies that bind to the Her2/neu receptors on live SKBR3 cancer cells were labeled with norbornene to allow for pre-targeting of the cancer cells (p 2298, col 1, ¶ 4 and figure 1). Then the fluorophore VT680 with tetrazine was added and co-localization of the fluorophore with the cells was observed and the reaction was rapid even with micromolar concentrations of the labeling agent in the presence of serum (p 2298, col 1, ¶ 5). The results suggest that such a strategy may be useful for in vivo pretargeted imaging under numerous modalities (abstract).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a tetrazine-norbornene orthogonal pair for the drug delivery system taught by Park et al., Al-Dubai et al., Koo et al. and Binauld et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because various biorthogonal reaction pairs are known and can be used and as taught by Devaraj et al., a tetrazine with an olefin such as a norbornene has rapid, selective and high yielding reactivity in aqueous systems such as those comprising .

Claims 84 and 85 were rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Al-Dubai et al., Koo et al. and Binauld et al. as applied to claims 36, 51 – 58, 61, 62, 71 – 73, 77, 78 and 83 above, and further in view of Lee et al. (Prog Poly Sci, January 2012). This rejection is MAINTAINED for the reasons of record set forth herein.
Park et al., Al-Dubai et al., Koo et al. and Binauld et al. are discussed above.
While a modified alginate is taught by Park et al., the use of an oxidized alginate is not disclosed.
Lee et al. discloses that alginate in inherently non-degradable in mammals since mammals lack the enzyme alginase that can cleave the alginate polymer chains (p 7, ¶ 3). An attractive approach to make alginate degradable in physiological conditions includes partial oxidation of the alginate chains as slightly oxidized alginate can degrade in aqueous media while not significantly interfering with the gel forming capability in the present of divalent cations (p 7, ¶ 3). The resulting degradation rate is strongly dependent on the degree of oxidation, pH and temperature of the media (top of p 8).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a partially oxidized alginate as the polymer backbone 

Applicants present no arguments regarding Lee et al. for the Examiner to address herein.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36, 51 – 62, 71 – 73, 77, 78 and 80 - 85 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8 – 18, 20, and 22 - 25 of copending Application No. 16/705,672 in view of Park et al. (US 2012/0100103) optionally further in view of Devaraj et al. (Bioconjugate Chem, 2008) or Lee et al. (Prog Poly Sci, January 2012).
The claims of US’672 recite a system as used in the instant method claims that comprises a carrier with a target recognition moiety suitable for implantation and a drug refill of a pharmaceutical compositions with a target that is immobilized upon binding to the target recognition moiety (claim 1). The target and target recognition moiety can comprise 
No method claims are present and specific biorthogonal functional groups or the use of crosslinked, partially oxidized alginate are not claimed.
Park et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the drug delivery system of US’672 to treat cancer using a small molecular anti-cancer agent such as doxorubicin in the device comprising crosslinked alginate and refill.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the implantable system of US’672 must be implanted in order for them to function as intended and when treating cancer, implantation at the treatment site is obvious to place the drug at the desired site of action. The selection of the particular material for the hydrogel carrier, the particular drug and the specific complementary biorthogonal click chemistry reactive groups are obvious in light of the claims of US’672 and the teachings of Park et al. Park et al. discloses that crosslinked polymers such as alginate are suitable for use in drug delivery devices and the extent and nature of crosslinking can alter the properties of the hydrogel.
Devaraj et al. and Lee et al. are discussed above.
The selection of the particular material of the specific complementary biorthogonal click chemistry reactive groups and the use of oxidized alginate are obvious in light of the claims of .
This is a provisional nonstatutory double patenting rejection.

Applicants state that when the pending claims are otherwise indicated as allowable, the filing of a terminal disclaimer will be considered. 
The instant claims are not patentably distinct over the claims of US’672 for the reasons set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618